Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers filed on 06/03/2020 in Great Britain as required by 37 CFR 1.55 for foreign priority.

Allowable Subject Matter
Claims 1-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Maskeri on 11/18/2021.  Discussed was the ineligibility of independent claim 20 under 35 U.S.C. § 101 due to the fact that the limitations of said claim are not significantly more than an abstract idea.  The applicant agreed to the proposed cancellation of claim 20 in order to move forward with allowance of the remaining limitations in claims 1-19.
	The application has been amended as follows:
Claims:
20.  (Cancelled)




          Regarding 35 U.S.C. § 101, although an abstract idea of commercial interactions through sales activities of conducting a transaction is considered to be recited in independent claims 1 and 12, the following additional elements in combination are considered to provide for integration into a practical application such that the claims are not “directed to” the alleged abstract idea.

a wiring system comprising: a pair of first wires in a laterally spaced apart arrangement and extending longitudinally between a first position proximal to an entry point of the drive through facility and a second position proximal to a receiving window in the drive through facility; and 
an aerial host unit coupled to the pair of first wires using a pair of first and second host wires, wherein the aerial host unit is movable in a longitudinal direction between the first position and the second position along a length of the pair of first wires and 
the aerial host unit includes an aerial host member moveably supported by the first and second host wires to move in a lateral direction between the pair of first wires 


Claim 1 recites:
An enhanced service system for a drive through facility, the enhanced service system comprising: 
a wiring system comprising: 
a pair of first wires in a laterally spaced apart arrangement and extending longitudinally between a first position proximal to an entry point of the drive through facility and a second position proximal to a receiving window in the drive through facility; and 
an aerial host unit coupled to the pair of first wires using a pair of first and second host wires, wherein the aerial host unit is movable in a longitudinal direction between the first position and the second position along a length of the pair of first wires and the aerial host unit includes an aerial host member moveably supported by the first and second host wires to move in a lateral direction between the pair of first wires to permit the aerial host member to: 
approach an incoming customer vehicle, 
facilitate a customer to place an order, 
receive payment from the customer based on the placed order, and 
direct the customer to the receiving window where the aerial host member retrieves one or more items corresponding to the placed order from the receiving window and transfers the one or more items to the customer. 


The prior art of record does not teach or suggest the claimed invention in total.  The most relevant prior art found is Bavis (United States Patent 5,113,970 A).  Although Bavis teaches “An enhanced service system for a drive through facility”, Bavis fails to teach “a pair of first wires in a laterally spaced apart arrangement and extending longitudinally between a first position proximal to an entry point of the drive through” or “the aerial host unit includes an aerial host member moveably supported by the first and second host wires to move in a lateral direction between the pair of first wires”.  The prior art of Kelly et al. (United States Patent Application Publication 2019/0279181 A1) and Pearson (United States Patent Application Publication 2020/0286069 A1) both disclose enhancements to drive through facilities, however neither reference suggests an order placement and delivery device that is suspend between wires [or belts, chains or conveyors] as limited by independent claims 1 and 12 of the instant application.  The prior art of record does not teach or suggest what has been claimed in total, specifically:
a wiring system comprising: 
a pair of first wires in a laterally spaced apart arrangement and extending longitudinally between a first position proximal to an entry point of the drive through facility and a second position proximal to a receiving window in the drive through facility; and 
an aerial host unit coupled to the pair of first wires using a pair of first and second host wires, wherein the aerial host unit is movable in a longitudinal direction between the first position and the second position along a length of the pair of first wires and the aerial host unit includes an aerial host member moveably supported by the first and second host wires to move in a lateral direction between the pair of first wires to permit the aerial host member to: 
approach an incoming customer vehicle, 
facilitate a customer to place an order, 
receive payment from the customer based on the placed order, and 
direct the customer to the receiving window where the aerial host member retrieves one or more items corresponding to the placed order from the receiving window and transfers the one or more items to the customer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg et al. (World Intellectual Property Organization Application Publication .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687